Title: To James Madison from James Leander Cathcart, 27 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston Augt. 27th. 1806

I have the honor to inform you that Mr. Mella Menni return’d here yesterday evening heartily tired of his expedition, & looking rather a little foolish; I immediately inform’d him of the arrangement which had taken place relative to the debenture upon his cargo, with which he seemd perfectly satisfied, but at the same time indicated that the whole was a scheme of mine in order to cheat him to the amount of the sum required to be secured. I treated his insinuations with silent contempt, & as there were no empty rooms for his accomodation I gave him up mine and moved into a room with another gentleman.
I have not spoke to him yet relative to the Coffee as he has transfer’d all his cash to the Bank of Baltimore & has now wrote to have it return’d to this place  When it arrives, provided he takes the Merchandize purchased for him without making disturbance, I know of nothing at present to prevent him from proceeding immediately upon his voyage.  I have the honor to continue with great respect & esteem Sir Your Obn. Servt.

James Lear: Cathcart

